

116 HR 8829 IH: Brian McDaniel Helicopter Safety Act
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8829IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. Allred introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to issue regulations to require certain air carriers to adopt safety management systems, and for other purposes.1.Short titleThis Act may be cited as the Brian McDaniel Helicopter Safety Act.2.Helicopter safety(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue such regulations as are necessary to amend part 5 of title 14, Code of Federal Regulations, to require each air carriers conducting commercial air tours (as such term is defined in section 110.2 of title 14, Code of Federal Regulations) to adopt a safety management system.(b)Guidance(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall issue guidance to operators of commercial air tours (as such term is defined in section 110.2 of title 14, Code of Federal Regulations) on determining if a passenger is intoxicated or impaired.(2)ConsiderationIn developing guidance pursuant to paragraph (1), the Administrator shall address unique risks, regardless of aircraft size, when passengers are in proximity to aircraft controls. (c)ProhibitionNot later than 1 year after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to prohibit air carriers conducting commercial air tours (as such term is defined in section 110.2 of title 14, Code of Federal Regulations) from operating under part 91 of title 14, Code of Federal Regulations, without an exemption from the Administrator. 